Citation Nr: 1709442	
Decision Date: 03/27/17    Archive Date: 04/07/17

DOCKET NO.  10-27 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and her sister



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran served with the Army National Guard of Georgia from September 1986 to December 1993 (and then transferred the U.S. Army Reserve until January 1996).  During such service, she served on a period of active duty from October 1990 to May 1991 during which she served in the Southwest Asia (Saudi Arabia) in support of Operation Desert Shield/Desert Storm from November 1990 to April 1991.  She also served on periods of active duty for training (including in Germany from February to March of 1993) and inactive duty training.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued in November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied service connection for skin disorder (evanescent hives) and reactive airway disease (to include chest pain/breathing difficulty), as well as denied reopening a previously denied claim for service connection for tension headaches as due to an undiagnosed illness.  Although the Veteran disagreed with the denial of all three claims, in a June 2010 rating decision, the RO granted service connection for viral bronchitis evaluated as zero percent disabling effective June 15, 2007, which satisfied the Veteran's claim for service connection for a respiratory disorder.  Thus, only her claims to reopen for service connection for headaches and a skin disorder are left on appeal to the Board.

The Veteran and her sister appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in January 2015.  A transcript of this hearing is associated with the claims file.  In June 2015, the Board rendered a decision on the Veteran's remaining issues on appeal in which it reopened and granted the Veteran's claim for service connection for headaches but denied reopening the claim for service connection for a skin disorder.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court) insofar as it denied her claim to reopen for service connection for a skin disorder.  In A September 2016 memorandum decision, the Court vacated the Board's June 2015 only as to that aspect of it and remanded for the Board to reconsider the issue relating to the Veteran's claimed skin disorder in light of its decision.


FINDINGS OF FACT

1.  The RO denied service connection for skin disorder in a November 1998 rating decision.  The Veteran did not appeal that decision, and it is final.

2.  Some of the new evidence submitted subsequent to November 1998 in support of the Veteran's claim for service connection for skin disorder is material.

3.  The evidence raises a reasonable doubt that the Veteran's current skin disorder, diagnosed as urticaria, is related to her active military service.


CONCLUSIONS OF LAW

1.  The November 1998 RO rating decision that denied service connection for a skin disorder is final.  38 U.S.C.A. § 7105(b), (c) (West 2014); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2016).

2.  New and material evidence has been received, and the Veteran's claim for service connection for a skin disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2015); 38 C.F.R. § 3.156(a) (2016).



3.  Urticaria was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a skin disorder (evanescent hives) was previously denied by the RO in a November 1998 rating decision issued December 1, 1998.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a Notice of Disagreement with the decision.  The decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c).  The Veteran did not at any time indicate disagreement with this rating decision.  Therefore, it is final.  38 U.S.C.A. § 7105.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  "New" evidence is defined as evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claims sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The evidence received subsequent to the last final decision is presumed credible for the purposes of reopening a claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Warren v. Brown, 6 Vet. App. 4 (1993); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Furthermore, when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  

In June 2007, the Veteran filed a claim to reopen the previously denied claim for service connection.  In October 2007, without addressing whether the claim was reopened, the RO denied the Veteran's claim for service connection for a skin disorder (evanescent hives) on the merits on the basis that the evidence submitted fails to show that an undiagnosed illness persisted for a period of six months.  Furthermore, the RO stated that the Veteran's recent statement in support of her claim along with treatment reports and lay statements were considered but it found there was no evidence of a current skin disorder to be linked to her active military service.  The Board has a legal duty to consider the requirement of whether new and material evidence has been submitted regardless of whether the RO did so.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

New evidence received since the November 1998 rating decision consists of the Veteran's written and oral testimony; multiple lay statements from the Veteran's family members, friends and coworkers (at least 11 relevant to the present claim); VA treatment records from 2008 to 2015; private treatment records from 1996 to 2014; photographs submitted in March 2010 and January 2015; and VA examination report from February 2010.  

After considering all the new evidence, the Board finds that some of it is new in that it tends to establish an onset of symptoms while on active duty and a continuity of symptomatology since service.  This evidence was not previously of record.  Specifically, in an August 2007, the Veteran stated that, "[u]pon my arrival back home in Georgia while still on active duty, I immediately started experiencing problems and they have gotten progressively worse over the years.  It began when rashes (hives) golf ball size started appearing all over my body.  My body would itch from my head to the bottom of my feet....  After advising my doctor at the time I would take [B]enadryl to ease the discomfort of the itching.  I had to return to my duties as an Atlanta (Police Officer).  [A]fter being released from Active duty when my body broke out in hives I called my doctor and he advised to take [B]enadryl."  
In addition, the Veteran submitted a buddy statement in September 2010 from another soldier in her National Guard unit who went with her on deployment to Southwest Asia who stated that the Veteran, along with a few other women, developed a rash after several weeks there, and that they were told to mix baby wash and baby oil together due to the hardness of the water and also because they were told by their unit that there was urine in the water in which they were bathing.  She further stated that, after returning and meeting back with their unit, they were asked if anyone was experiencing any rashes, headaches, or other symptoms and she and the Veteran's names were added to the list and they were told to contact VA immediately after getting home.  At the Board hearing in January 2015, the Veteran also testified that it was while she was in the Southwest Asia Theater that she began having problems with her skin.  She stated that she and other females noticed having problems with their skin after they would take a shower but they did not go to a doctor, they were told to use baby oil and baby wash.  This was because the water they were using to shower with had urine in it.  She stated she did not think anything about it but about two weeks after she came back home she started having hives and went to her regular doctor, who told her to take Benadryl.

Furthermore, although the Veteran had previously submitted lay statements to the effect that the Veteran began having a skin irritation (described as "large bumps," "rash," and "welts") soon after her return from her deployment, she submitted in supported of her current claim an additional 11 statements from family, friends and coworkers elaborating more in addition to her own statements as to the onset and description of her skin disorder.  The Board notes that the mere presence of similar evidence previously in the record on a fact in dispute does not automatically render other corroborating evidence cumulative and redundant.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992); see also Forrest v. Brown, 4 Vet. App. 276, 279 (1993) (noting that statements from a former military policeman and a social worker, although "similar" to statements by the veteran previously in the record, are "corroborative statements from different sources, and thus cannot be rejected as 'merely cumulative'").  Thus, although the additional statements made by the Veteran's first ex-husband may be considered cumulative and redundant as he had previously submitted two statements that were considered in adjudication the prior claim, the Board finds the remaining statements are corroborative statements from different sources and, thus, not merely cumulative or redundant to the evidence previously of record.  

Furthermore, the Veteran has submitted pictures of her hand and her leg in May 2010 and January 2015, respectively, that she says shows her skin conditions.  The Board notes that the May 2010 pictures, although clearly of the Veteran's hand, are not very clear.  Although they appear to show some redness on her hand and possibly something else, what is not clear as the pictures are blurry.  However, the January 2015 pictures of the Veteran's leg very clearly demonstrate what appear to be welts or blisters on her leg.  However, as these pictures merely demonstrate the presence of a current disability, which has really not been questions, the Board does not find this evidence to be material to reopen the Veteran's claim as it does not go to a fact in dispute.

In conclusion, the Board finds that the lay statements submitted by the Veteran along with her own statements, when taken with the evidence of record, relates to the unestablished fact of a nexus between the Veteran's current skin disorder and her active duty service.  Consequently, the Board finds that the new evidence submitted since the November 1998 rating decision is material to reopen the previously denied claim for service connection 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

After considering all the evidence, the Board finds that it raises a reasonable doubt whether the Veteran's current skin disorder is related to her active duty service from October 1990 to May 1991.  

The Board finds that the evidence establishes the Veteran has urticaria or, in other words, hives based upon her own descriptions of her skin disorder as well as the medical evidence.  Although others and even the Veteran sometimes have described her skin disorder as a rash, the Board finds that the VA treatment records show the Veteran carries a diagnosis of urticaria, or "hives."  In addition, on VA examination in January 1997 the examiner diagnosed the Veteran to have evanescent hives based upon the Veteran's description of her skin problem.  Moreover, the only private treatment record from May 1991 showing treatment for her skin complaints related to service also shows an assessment of urticaria (the Board notes that these records also show treatment for pruritus on her face in 2007 but this was not related to her claimed service-related skin disorder but was thought to be due to an allergic reaction to a new hypertension medication).  Thus, the Board finds that the current disability is correctly characterized as urticaria.

With regard to whether the Veteran's current urticaria is related to her active duty service, she asserts that it had its onset shortly after her return from deployment in Saudi Arabia but while she was still on active duty.  She states she sought treatment with her private physician.  There is a private treatment note date May 8, 1991.  However, this treatment note is dated one day after the Veteran's discharge from active duty.  Thus, there is no record that the Veteran received treatment while she was actually on active duty.  In addition, this treatment note indicates the Veteran reported breaking out in large wheals with itching off and on for one year since moving to Georgia and that this occurred sometimes after eating tomatoes or using a different lotion or body spray.  Thus, the reported history in this note is inconsistent with the Veteran's report that the onset of symptoms were after her return from Saudi Arabia as she had just returned from there a few weeks before or caused by her deployment to Saudi Arabia.  However, although this May 1991 treatment note suggests that the Veteran's urticaria pre-existed the Veteran's entry into active duty, it is not sufficient enough to rebut the presumption of soundness that attached to her upon her entry into active duty in October 1990.  38 U.S.C.A. §§ 1111 and 1132; 38 C.F.R. § 3.304(b).  See also, Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history provided by a lay witness does not constitute competent medical evidence sufficient to overcome the presumption of soundness, even when such is recorded by medical examiners). 

Thus, the Veteran was presumed to be sound upon her entry into active duty in October 1990 and she has submitted her own statements as well as a buddy statement in September 2010 of a fellow soldier who was in Saudi Arabia with her as to the fact that the water used in their showers smelled of urine and they were told by their unit that it did, in fact, have urine in it.  The Veteran and her buddy also stated that she began to have skin problems while in Saudi Arabia.  Her buddy confirmed that the Veteran reported to their unit after returning from Saudi Arabia that she was having skin problems.  The Veteran has reported that she began having hives shortly after her return from service.  She has also submitted several statements from her mother, her husband at the time and a few friends and coworkers who all stated they witnessed her having skin problems that looked like "large bumps," "rashes," "welts" or "hives" shortly after her return from Saudi Arabia.  The Veteran and all of her lay witnesses have stated that she continues to have this skin problem since service until today without cessation and that she has consistently used medication such as Benadryl or Claritin to treat it.

The Board also notes that there is an indication in the record that there may be a psychiatric component to the Veteran's urticaria.  The Veteran is service-connected for PTSD due to military sexual trauma and is treated at the VA for this mental health disorder.  In a June 2008 statement, the Veteran said that she often gets hives and rashes when she is stressed or feels anxious.  In addition, a May 2010 Mental Health Counseling Note indicates the Veteran was "unwilling to acknowledge that some of her rashes may be due to psychosomatic pain caused by emotional stress of [military sexual trauma]."  It was noted that she reported feeling her lip tingling and increased itching on the way to the appointment and as the writer kept speaking of treatment.

The Board acknowledges that there is no medical opinion of record linking the Veteran's urticaria to her active duty service or her service-connected PTSD.  Nor is there clear medical evidence showing its onset was in service.  However, there is sufficient evidence to raise a reasonable doubt that the Veteran's urticaria is related to her service in Saudi Arabia given the lay statements placing the onset either still while she was on active duty after her return from Saudi Arabia or shortly after her discharge and with the circumstances of her service in Saudi Arabia.  In addition, the first treatment showing a skin disorder was one day after her discharge from active duty (even if that note does not fully support her claim).  The Board considers that a skin disorder such as urticaria is one that is almost wholly within the purview of a lay person to account for its onset, symptoms and frequency of occurrence as it is not the type of condition that a person would necessarily seek immediate medical attention for nor is it one that would be readily apparent when a person is at the physician's office unless the person happens to be having an episode at that time.  Thus, diagnosis of such a condition would seem to be mostly based upon the subjective report of the person.  Such lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay evidence is considered competent and sufficient to establish a diagnosis of a condition when 1) a lay person is competent to identify the medical condition; 2) the lay person is reporting a contemporaneous medical diagnosis; or 3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran's reports, as well as the lay statements submitted appear credible and the Board finds no reason to find them to not be probative in establishing that there has been a continuity of the Veteran's urticaria since her discharge from active duty in May 1991.  

Consequently, the Board resolves reasonable doubt in the Veteran's favor and finds that service connection is warranted for urticaria.  The Veteran's appeal is, therefore, granted.


ORDER

Entitlement to service connection for urticaria is granted.





______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


